DETAILED ACTION

Election/Restrictions
Applicant's election of Group II (claims 27-34, 36-39, 41, 46, 48 and 52-56) in response to the to the restriction requirement dated August 21, 2020 is hereby acknowledged.  Applicant made its election in its reply filed September 24, 2020.
Accordingly, claims 27-34, 36-39, 41, 46, 48 and 52-56 have been examined in the instant action in accordance with the species election whereas claims 5, 6, 8, 9, 12, 13, 15-18, 22, 23 and 26 have been withdrawn from consideration as drawn to non-elected invention and/or species.

Claim Objection 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Misnumbered claims 54-57 have been renumbered as claims 53-56, respectively.
Examiner respectively requests Applicant submit a corrected listing of claims in a subsequent reply to this action.
Claims 28-34, 36-39 and 46, which are drawn to a method for improving oil/gas production, are objected to as limiting the claimed method as “used to” or “used in” various applications/formations having a specified property.  These “used to” and “used in” limitations have been treated in this action as reciting a “future intended use”.  A recitation of an intended future use of the claimed method of using a composition must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.
Did Applicant instead intend to recite in, for example, dependent claim 28, “… wherein a contaminant is removed from the formation, well, wellbore and/or equipment while enhancing oil recovery …”? 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-34, 36-39, 41, 46, 53, 54 and 55 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 3-8, 14-16, 18 and 22 of co-pending Application No. 17/268,473 (‘473 app).
Although the claims at issue are not identical in that the claims of the ‘473 app are drawn to a method of enhancing production from an oil well having paraffin deposits by injecting a composition into wellbore (casing/pipe) to remove the deposits therein, whereas the present claims are drawn to a method of improving oil/gas production by applying a composition to a wellbore/equipment, they are not patentably distinct from each other because both sets of claimed methods are drawn to applying/injecting a composition used in oil/gas wellbore applications, wherein the composition includes one or more solvents, a biosurfactant, yeast fermentation products, chelating agents, and optionally, one or more ammonium salts/co-solvent.  The biosurfactant in dependent claim 7 of the ‘473 patent is limited to glycolipids, such as rhamnolipids, rhamnose-d-phospholipids, trehalose (mono/di)-mycolates or lactonic/acidic sophorolipids, whereas the chelating agent in dependent claim 16 can be ethylenediamineteteracetic acid (EDTA), citric acid or sodium citrate.  Claim 4 of the ‘473 app recites Wickerhamomyces as a yeast fermentation product whereas claim 14 limits the biosurfactant to purified form.  (As discussed above, present claims 28-34, 36-39 and 46 are drawn to future intended uses of the claimed method/composition).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-34, 36-39, 41, 46, 52 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dillon (US 2016/0002521 A1 to Dillon et al., published January 7, 2016).
Dillon discloses a drilling fluid for use in a wellbore operation, the fluid comprising water, an oleaginous microbial cell, a solvent, optionally one or more of a surfactant, alcohol or demulsiifer, wherein the solvent can be an ester or a terpene, such as d-limonene (dipentene), wherein the surfactant can be a fatty acid soap (lipid) ethoxylated castor oil (lipid) or monopalmitate (fatty acid ester, lipid), and wherein the drilling fluid provides delay-released lubrication to a drill bit/ drill string (pipe/casing) in a drilling operation (abstract; [0005]; [0034]; [0051]; [0063]; [0090] to [0099]; [0109;] [0159]; [0168]; [0204]; [0241] to [0243]; Table 2; claims 1, 3, 6, 9 and 10 of Dillon).  The chelating agent can be EDTA, a phosphate or mixtures thereof ([0062]; [0063]).  The fluid can be included in mud/storage tank or used to lubricate pipes/tubing ([0046]; [0074]; [0075]).
Dillon also discloses the fluid/mud can be water-based ([0041]; [0189]) and that the oleaginous yeast can be Wickerhamomyces (Table 2, page 10).  The fluid composition can contain a corrosion inhibitor that is a mixture of phosphate and quaternary ammonium compounds ([0063]; present claim 52).  As to dependent claims 28-34, 36-39 and 46, as discussed previously, the claims are drawn to a future intended use of the claimed method/composition.  As stated therein, a recitation of an intended future use of the claimed method of using a composition must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.
Thus, the instant claims are anticipated by Dillon.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 54 and rejected under 35 U.S.C. 103 as unpatentable over Dillon.
Dillon was discussed above.  Dillon does not expressly disclose its glycolipid/biosurfactant in purified form as recited present claim 54.  However, it is established case law that the mere purity of a compound does not, by itself, render a product/substance unobvious. Ex parte Gray, 10 U.S.P.Q. 2d 1922, 1927 (Bd. Pat. App. & Int. 1989); In re White, 374 F.2d 1010, 1013-14, 193 U.S.P.Q. 174, 177 (C.C.P.A. 1967); In re Bergstrom, 427 F.2d 1394, 1402, 166 U.S.P.Q. 256, 262 (C.C.P.A. 1970). 
Although Dillon may not expressly teach the amount/concentration of gallons of composition pumped into the well and the shut down time as recited in dependent claim 48, Applicant has not shown the criticality of these concentrations/time properties to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Dillon.

Allowable Subject Matter
Claim 56 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art or record does not teach or suggest the method of using a composition in accordance with independent claim 27 wherein the composition has the formulation for the specific components recited in depdendent claim 56.  
Examiner further notes that dependent claim 53, although rejected in the obviousness double patenting rejection, has not been rejected in the prior art rejections because Dillon does not expressly disclose the specific species recited in claim 53 for its glycolipid/biosurfactant component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



February 4, 2022